USCA1 Opinion

	




      [NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT                                                 United States Court of Appeals                     For the First CircuitNo. 96-2369                      GAIL MERCHANT IRVING,                      Plaintiff, Appellant,                                v.                    UNITED STATES OF AMERICA,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE         [Hon. Steven J. McAuliffe, U.S. District Judge]                              Before                     Torruella, Chief Judge,                 Bownes, Senior Circuit Judge,     Selya, Boudin, Stahl, Lynch and Lipez, Circuit Judges.                                     Paul R. Cox, with whom Matthew B. Cox and Burns, Bryant,Hinchey, Cox & Rockefeller, P.A. were on brief, for appellant.     Phyllis J. Pyles, Attorney, Torts Branch, Civil Division, withwhom Frank W. Hunger, Assistant Attorney General, Paul M. Gagnon,United States Attorney, and Jeffrey Axelrad, Attorney, TortsBranch, Civil Division, were on brief, for appellee.                      ______________________                         OPINION EN BANC                     _______________________                       December 18, 1998                     _______________________  Per Curiam.  We dismiss this appeal as moot in view ofour resolution today of the government's cross-appeal (No. 96-2368).  Dismissed.